UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6460



GUY LANCASTER RICHMOND,

                                               Plaintiff - Appellant,

          versus


WARDEN SIZER,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-97-3933-WMN)


Submitted:   August 27, 1998             Decided:   September 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Guy Lancaster Richmond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his 42

U.S.C. § 1983 (1994) complaint without prejudice for failure to

exhaust administrative remedies. The district court properly re-

quired exhaustion of administrative remedies under 42 U.S.C.A.

§ 1997e(a) (West Supp. 1998). Because Appellant did not demonstrate

to the district court that he had exhausted administrative remedies

or that such remedies were not available, the court’s dismissal of

the action, without prejudice, was not an abuse of discretion. We

therefore affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2